DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species embodied in Figure 7, claims 1-10, 13-18, and 20  in the reply filed on 02 May 2022 is acknowledged.

Claims 11, 12, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02 May 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 September 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because of the following:
   Figures 1-7:  Lines, numbers and letters not uniformly thick and well defined, clean, durable, and black (poor line quality).
      The reference numerals and lines are slightly blurry as they have a dot matrix background; and are not as dark as they could be, which distorts the view.

   Figures 2 and 5-7 :  Numbers, letters, and reference characters must be at least .32 cm (1/8 inch) in height.  See 37 C.F.R. 1.84(p)(3). 
      The text adjacent to the reference numerals are too small.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “5”, as shown in Figure 3, has been used to designate both a "remote probe" and "signals/data".


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
   Reference numeral -- 33 -- does not appear within Figure 3 as suggested by the disclosure in paragraph [0019], line 6.
   Reference numeral -- 11 -- does not appear within Figure 6 as suggested by the disclosure in paragraph [0022], line 3.

 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
   Reference numeral "48A", as shown in Figure 6, does not appear within the written specification.
   Reference numeral "66", as shown in Figure 7, does not appear within the written specification.


Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
   Paragraph [0014], line 4:  A -- comma -- should be inserted prior to the term "such".  
   Paragraph [0014], line 5:  A -- comma -- should be inserted prior to the term "may".
   Paragraph [0015], line 6:  A -- comma -- should be inserted prior to the term "such".
   Paragraph [0015], line 7:  A -- comma -- should be inserted prior to the term "by".
   Paragraph [0015], line 17:  A -- comma -- should be inserted prior to the term "such"; and after reference numeral "18".
   Paragraph [0015], line 26:  Reference numeral "10" should be corrected to read -- 11 --.
   Paragraph [0016], line 2:  Reference numeral "13" should be corrected to read -- 13A/B -- since there is not a structure with only reference numeral 13; and the condenser is labeled 13A and the moisture separator is labeled 13B.
   Paragraph [0016], line 3:  A -- comma -- should be inserted after reference numeral "20".
   Paragraph [0016], line 4:  A -- comma -- should be inserted prior to the term "such"; and after reference numeral "23".
   Paragraph [0016], line 5:  The term -- dry, filtered -- should be inserted prior to the term "flue" to avoid confusion with flue gas 11.
   Paragraph [0016], line 9:  A -- comma -- should be inserted after reference numeral "24".
   Paragraph [0017], line 3:  The term "enable" should be corrected to read
-- enables --.
   Paragraph [0017], line :  The phrase "(maintain accuracy spec for about 30 minutes) the analyzer unit" does not make sense.  Some correction after the "pressure sensor" and before "may" is needed.
   Paragraph [0018], line 2:  A -- comma -- should be inserted prior to the term "such".
   Paragraph [0018], line 3:  A -- comma -- should be inserted after the term "pressure".
   Paragraph [0019], line 6:  Reference numeral -- 3-- should be inserted after the term "probe".
   Paragraph [0019], line 9:  A -- comma -- should be inserted prior to the term "such".
   Paragraph [0020], line 6:  A -- comma -- should be inserted prior to the term "such" and after reference numeral "39"
   Paragraph [0021], line 5:  The term -- of -- should be inserted after the representation "3D".
   Paragraph [0021], line 6:  Reference numeral -- 3 -- should be inserted after the term "probe"; reference numeral -- 31 -- should be inserted after the term "flue"; and a
-- comma -- should be inserted prior to the term "as".
   Paragraph [0021], line 7:  Reference numeral -- 41 -- should be inserted after the term "driver".
   Paragraph [0021], line 9:  A -- comma -- should be inserted prior to the term "such" and after the term "inducer".
   Paragraph [0021], line 11:  Reference numeral -- 43 -- should be inserted after the term "generator".
   Paragraph [0022], line 5:  Reference numeral "48" should be corrected to read -- 48B --; and a -- comma -- should be inserted prior to the term "such".
   Paragraph [0022], line 8:  Reference numeral "48" should be corrected to read -- 48B --.
   Paragraph [0022], line 9:  A -- comma -- should be inserted prior to the term "such".
   Paragraph [0023], line 3:  The term -- elimination -- should be inserted prior to the term "system".
   Paragraph [0023], line4:  The term -- flue -- should be inserted prior to the term "pressure".
   Paragraph [0023], line 9:  Reference numeral -- 61 -- should be inserted after the term "probe".
   Paragraph [0023], line 11:  A -- comma -- should be inserted after the term "pump".
   Paragraph [0023], line 12:   A -- comma -- should be inserted after reference numeral "67"; and reference numeral "66" should be corrected to read -- 66B --.
    Paragraph [0023], line 15:  Reference numeral "66" should be corrected to read -- 66B --.
   Paragraph [0023], line 16:  A -- comma -- should be inserted after the term "driver".
Appropriate correction is required.


The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
   The drawings show a fan; however, the written specification fails to provide antecedent basis/discussion for the fan operatively connected to the secondary controller, as recited in claims 6, 7, and 10.

Claim Objections
Claims 3-10 are objected to because of the following informalities:
   Re claim 3, claim line 2:  The article -- a -- should be inserted prior to the term "second".
   Re claim 4, claim line 7:  The phrase "the distal end" lacks antecedent basis.
   Re claim 4, claim line 7:  The conjunction -- and -- should be inserted after the semicolon.
   Re claim 4, claim line 8:  The term -- configured -- or something similar should be inserted prior to the term "for" in order to positively recite the function performed by the pump.
   Re claim 4, claim lines 3-4:  The claim recites that the condenser is operatively connected to receive "combustion gas" within the primary probe; however, claim 1 also recites (claim lines 6-7) that the primary probe conducts "combustion by-products" to one or more electrochemical sensors.  Are these two gases/products the same?  Applicant is strongly encouraged to maintain consistency within the claim terminology to avoid confusion.
   Re claim 8, claim lines 3-4:  The claim recites that the moisture separator receives "combustion gas" within the primary probe; however, claim 1 also recites (claim lines 6-7) that the primary probe conducts "combustion by-products) to one or more electrochemical sensors.  Are these two gases/products the same?  Applicant is strongly encouraged to maintain consistency within the claim terminology to avoid confusion.
   Re claim 8, claim line 7:  The phrase "the distal end" lacks antecedent basis.
   Re claim 8, claim line 7:  The conjunction -- and -- should be inserted after the semicolon.
   Re claim 8, claim line 8:  The term -- configured -- or something similar should be inserted prior to the term "for" in order to positively recite the function performed by the pump.

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 13-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	   Re claim 1, claim lines 8-9:  It is not clear to which structure the primary controller is operatively connected, the combustion analyzer unit or the combustion analyzer system. 
	      NOTE:  For purposes of applying prior art, the Examiner is interpreting that the primary controller is operatively connected to the combustion analyzer unit.
 	   Re claim 1, claim line 12-13:  It is not clear what the phrase "to seal the one or more electrochemical sensors when not in use" means.  To what are sensors sealed against; or does seal mean closed, or watertight or something else?
	      NOTE:  For purposes of applying prior art, the Examiner is interpreting sealing the electrochemical sensors to means that the sensors are in a fluid-tight arrangement.
   Re claim 14, claim lines 3-4:  The phrase "the secondary controller" lacks antecedent basis.
   Re claim 15, claim lines 3-4:  The phrase "the secondary controller" lacks antecedent basis.
   Re claim 16, claim lines 4-5:  The phrase "the secondary controller" lacks antecedent basis.
   Re claim 17, claim line 14-15:  It is not clear what the phrase "to seal the one or more electrochemical sensors when not in use" means.  To what are sensors sealed against; or does seal mean closed, or watertight or something else?
      NOTE:  For purposes of applying prior art, the Examiner is interpreting sealing the electrochemical sensors to means that the sensors are in a fluid-tight arrangement.
   Re claim 18, claim line 11:  Is this "a sensor" the same sensor that is passed a stream of dry flue gas (claim lines 4-6)?  The sensor appears to be performing the same function in both instances.  








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,846,107 (D'Amico et al.) in view of US 2014/0250975 (Kane et al.).

   With respect to the limitations of claim 1, D'Amico et al. disclose a combustion analyzer system (col. 1, page line 15-19 - Figures 1-5), comprising:
      a combustion analyzer unit (194/200) having one or more sensors (126, 128, 130, 132, 144, 146) (col. 6, lines 20-22);
      a primary probe (228/230) having a condensation elimination system (250) operably connected to the combustion analyzer unit (200) (col. 11, lines 42-51), the primary probe operable to conduct combustion by-products to the one or more sensors (col. 10, line 65 through col. 11, lines 10 - Figure 3) ;
      a primary controller (102) operatively connected to the combustion analyzer and the primary probe (col. 5, lines 13-19); and
      a sensor sealer in the combustion analyzer unit operatively connected to the one or more electrochemical sensors to seal the one or more electrochemical sensors when not in use (mechanism and fluid-tight connections are utilized to seal the sensors from the outside environment both when in use and not in use).  D'Amico et al fail to disclose one or more sensors are electrochemical sensors.
   Kane disclose a handheld gas analyzer (200) comprising a primary flue gas probe (124) that utilizes one or more sensor modules (204) containing one or more electrochemical sensors/chips (201) (paragraph [0028], lines 3-6 and paragraphs [0032-0033] and [0041] - Figures 2, 4, 5, and 6D).  Modifying D'Amico to utilize electrochemical sensors would have been obvious to one of ordinary skill in the art at the time of filing because electrochemical sensor are readily available and reliable sensors for detecting combustion gases. 

   With respect to the limitation of claim 13, D'Amico et al. further disclose that the primary probe further comprises a dust filter (250) (col. 11, lines 42-50 - filter assembly for reducing soot and other contaminants from reaching internal components of system (100)).  
   
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
   Prior art was not relied upon to reject claims   because the prior art of record fails to teach and/or make obvious the following:
      Claim 2:  Providing a combustion analyzer system, whereby one or more secondary probes operable to communicate with the combustion analyzer unit in combination with all of the limitations of the base claim.
      Claims 3 and 6:  Providing a combustion analyzer system, whereby the primary probe further comprises secondary controller operatively connected to the primary controller in combination with all of the limitations of the base claim.
      Claims 4-5 and 7:  Providing a combustion analyzer system, whereby the condensation elimination system comprises: 2214/021B a return line operatively connected between the condenser and the distal end of the primary probe; and a pump for pumping the condensate through the return line to be ejected from the distal end of the primary probe in combination with all of the remaining limitations of the claim and all of the limitations of the base claim.  
      Claims 8-10:  Providing a combustion analyzer system, whereby the condensation elimination system comprises: 2214/021B a return line operatively connected between the condenser and the distal end of the primary probe; and a pump for pumping the condensate through the return line to be ejected from the distal end of the primary probe in combination with all of the remaining limitations of the claim and all of the limitations of the base claim.  
      Claim 14:  Providing a combustion analyzer system, whereby the primary probe further comprises: a pressure sensor operably connected to the secondary controller in combination with all of the limitations of the base claim.
      Claim 15:  Providing a combustion analyzer system, whereby the primary probe further comprises: a temperature sensor operably connected to the secondary controller in combination with all of the limitations of the base claim.
      Claim 16:  Providing a combustion analyzer system, whereby the primary probe further comprises: a pressure sensor and a temperature sensor, wherein the sensors are operably connected to the secondary controller in combination with all of the limitations of the base claim.  
      Claim 17:  Providing a combustion analyzer system, comprising a secondary controller operably connected to the primary controller in combination with all of the remaining limitations of the claim.
      Claims 18 and 20:  Providing a method of collecting flue gas for analysis and disposing of condensate from the flue gas comprising the steps: 5214/021B disposing of the collection of condensates or collected moisture by dispersing the collection of condensates or collected moisture in combination with all of the remaining limitations of the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
   The prior art discloses various sampling probes that utilize water or moisture collecting structure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is 571-272-2198. The examiner can normally be reached M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL S LARKIN/Primary Examiner, Art Unit 2856